DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a first composition (claims 1-28 and new claim 35) in the reply filed on 4/13/2022 is acknowledged.  The traversal is on the ground that Claim 1 (Group I) and claim 29 (Group II) have a common special technical feature, since they define a photosensitive polyimide precursor resin (i.e., a polyamic acid ester) wherein a{P63919 05235227.DOCX} 13Response to RR/ER and Prelim Amendment April 13, 2022 main chain end substituent and a side chain substituent are different from each other. The same applies to claim 33 (Group III) and claim 34 (Group IV). This is not found persuasive,  because the groups above represent different compositions 1 and 2 and a method of making a pattern and a method of making a first composition. All groups above represent separate inventions and require different considerations/searches.
The requirement is still deemed proper and is therefore made FINAL.

Claims 29-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected different composition 2 and a method of making a pattern and a method of making a first composition, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/13/2022.
Note that in the Applicant’s response it was  admitted that claims 17-26 do not read on the elected species. A s a result, claims 17-26 and 29-34 are withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 27-28 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Niwa et al  (JP 2011-123219), cited in IDS.

Niwa teaches a negative-type photosensitive resin (see 0053), containing a precursor formed from Biphenyl-3,3', 4,4'-tetracarboxylic acid dianhydride (BPDA), ), 2-hydroxyethyl methacrylate (HEMA), N, N-dicyclohexylcarbodiimide (DCC)  and 4,4'-diaminodiphenyl ether (DADPE) in gamma-butyrolactone (GBL) at the presence of pyridine (see [Synthesis Example 2] (Synthesis of Polyamide P-1) at 0131).
Thus, Niwa discloses the same reaction process as the one described in the printed publication (see Chemical formula 74 at 0295 and Synthesis of Polymer (A)-1 at 0423).
Indeed,  Applicant teaches a precursor, obtained by the following reaction scheme (see 0295):

    PNG
    media_image1.png
    542
    807
    media_image1.png
    Greyscale

The scheme above is exactly the same as used by Niwa (see Example above).

The viscosity of the obtained solution was adjusted to about 20 poise by further adding a small amount of the mixed solvent to obtain a photosensitive polyamide resin composition V-1 (see 0137).

Thus, Niwa and Applicant  obtain  the same polyimide precursor and achieve the same viscosity, meeting the limitations of claims 1-16 and 27-28.

.
In reference to a new claim 35, Niwa discloses 2-methacryloyloxyethyl isocyanate(i.e. claimed 2-isocyanatoethyl methacrylate) as the main chain end substitutient (see 0129). Niwa teaches that  the polystyrene-equivalent weight average molecular weight of the polyimide precursor resin obtained by gel permeation chromatography (GPC) is preferably 7,000 to 70,000 (see 0082). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765